DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi et al. JP 2008-254841 A (cited in an IDS, hereinafter “Kawanishi”).
Regarding claim 1, Kawanishi discloses a sheet supporting apparatus comprising: 
an apparatus body (50, FIG. 1); 
a sheet supporting unit (FIG. 10) comprising a sheet supporting portion (52) including a supporting surface on which a sheet is supported, and a first engagement 
a second engagement unit (101) provided on the apparatus body (see FIG. 11) and configured to draw in the sheet supporting unit toward an attaching position where the sheet supporting unit is attached to the apparatus body, wherein the first engagement unit comprises a first engagement portion (locking pin 122), and a holder (broadest reasonable interpretation includes spring 114) that is supported movably (capable of moving) in a perpendicular direction (vertical direction) perpendicular to the supporting surface and configured to hold the first engagement portion, and 
the second engagement unit comprises a second engagement portion (106) configured to engage with the first engagement portion, and a drawing-urging portion (108) configured to urge the second engagement portion so that the sheet supporting unit is drawn toward the attaching position in a state where the second engagement portion is engaged with the first engagement portion.
Regarding claim 17,  wherein the second engagement portion is configured to swing around a shaft (107) that extends in the perpendicular direction.
Regarding claim 18, an image forming apparatus (1) comprising: the sheet supporting apparatus according to claim 1; and an image forming unit (7) configured to form an image on a sheet fed from the sheet supporting apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi in view of Kwon et al. US 2016/0334745 A1 (hereinafter “Kwon”).
Kawanishi teaches the claimed invention except wherein the second engagement unit is arranged so as to overlap with the sheet supporting portion attached to the apparatus body when viewed in the perpendicular direction.
Kwon teaches a similar device wherein a second engagement unit (140) overlaps (refer to FIGS. 5E-5F) with a second supporting portion (21) when viewed in a perpendicular direction (vertical direction) for a compact design in a direction of insertion of the sheet supporting portion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Kawanishi’s second engagement unit and second supporting portion to overlap as taught by Kwon in order to provide a more compact design in a direction of insertion of the sheet supporting portion.

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653